UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 01-6382



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NEWTON COCKERILL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-98-524-DWS, CA-00-2914-3)


Submitted:   May 17, 2001                    Decided:   May 29, 2001


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Newton Cockerill, Appellant Pro Se. Jane Barrett Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Newton Cockerill seeks to appeal the district court’s order

denying his Fed. R. Civ. P. 59(e) motion to alter or amend the

court’s judgment denying relief on his motion filed under 28

U.S.C.A. § 2255 (West Supp. 2000).     We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we deny Cockerill’s motion to stay the briefing schedule,

deny a certificate of appealability, and dismiss the appeal on the

reasoning of the district court.       See United States v. Cockerill,

Nos. CR-98-524-DWS; CA-00-2914-3 (D.S.C. Feb. 9 & 12, 2001).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             DISMISSED




                                   2